Citation Nr: 1400564	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-01 939	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right eye disorder, to include a macular scar.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from August 1945 to September 1948 and from January 1951 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing in June 2013.  A hearing transcript has been associated with the Veteran's Virtual VA paperless claims file. 

The Board remanded the instant matter in July 2013.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals VA treatment records from the VA Medical Center in Cincinnati dated through July 2013.  Such records were considered in the October 2013 supplemental statement of the case (SSOC).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

A right eye disorder, to include a macular scar, is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for a right eye disorder, to include a macular scar, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2009 letter, sent prior to the September 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for a right eye condition, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered. An August 2013 response from the VA Medical Center in Cincinnati indicates that there were no treatment records for the Veteran from 1993 to December 2003; the Veteran was informed that VA was unable to obtain these VA treatment records in the October 2013 SSOC.  

In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, although the Veteran was asked to complete additional authorization forms to allow VA to obtain records from specific private treatment providers in July 2013, he did not complete the appropriate authorization forms and indicated in a July 2013 statement that he had not sought treatment from these providers.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

The Veteran was afforded a VA examination in March 2010 in order to adjudicate his claim for service connection and the examiner subsequently provided addendum opinions.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based his conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the July 2013 remand directives by requesting VA treatment records dated prior to December 2003, obtaining updated VA treatment records, and requesting that the Veteran submit appropriate authorization forms to obtain specific private treatment records, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in June 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2013 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  Also, information was solicited regarding the etiology of the Veteran's claimed right eye disorder, to include his allegations that it is related to his military service, and he detailed an eye injury sustained during live fire exercises.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   As the Veteran does not have a diagnosis of a chronic disease per VA regulations, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.

The law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; Veterans Benefits Administration (VBA) Manual M21-1MR, Part III, iv.4.B.10.d. 

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he sustained an injury to his right eye, resulting in a macular scar, during live fire exercises on June 6, 1951.

The service treatment records do not contain any complaints, treatments, or findings related to any eye disorder.  In fact, the Veteran's vision was found to be 20/20 bilaterally at the service discharge examinations in August 1945 and May 1952.  His vision was found to be 20/20 bilaterally while external examination of the pupils, motility, and muscle balance was found to be negative in October 1951.  He also underwent evaluations for glasses in November 1951 and February 1952.  Although the Veteran reported a history of flash burns to his eyes as welder in a December 1950 service entrance Report of Medical History (RMH), a December 1950 service entrance examination found his vision to be 20/20 bilaterally while a physical examination of the external eyes found a "negative symptom assessment" and his pupils were found to be equal and normal to accommodation and light.

Post-service treatment records document the Veteran's complaints of eye trouble and blurred vision in September 1993.  In September 1993 private treatment notes, the Veteran reported that he had recently discovered that he could not see out of his right eye when taking an aim at a groundhog and finding that he could not see it, that he further discovered that all of his acute vision in his right eye was gone, that he had seen an eye surgeon recently and that he was informed that he had a hole in his retina.  He also reported that he had seen a second physician for a thorough retinal evaluation and was informed that he had a retinal hole.  A January 2010 private treatment summary indicated that his private physician had treated the Veteran since September 1993, that the Veteran carried diagnoses of nuclear and cortical cataract formation involving both eyes as well as a macular hole in the right eye, and that there was no potential improvement in the visual acuity of the eye anticipated.

A March 2010 VA examination report reflected the Veteran's reports of losing vision in his right eye, which was never recovered, following a 1951 incident in which he was exposed to a concussive blast from a cannon while on a boat in Guantanamo Bay.  Following a physical examination and a review of the Veteran's claims file, diagnoses of moderate nuclear cataracts of both eyes, mild dry eye and epiphora, posterior vitreous detachment, and myopic astigmatism with presbyopia were made.  The examiner opined that the Veteran's macular scar in the right eye was most likely caused by or a result of the reported concussive blast in 1951 as the blast most likely caused a macular hole to form and pull away, resulting in the extensive scarring of the macula.  The examiner further reasoned that this macular hole and scarring caused significant loss of visual acuity and field of vision.
In an addendum to the March 2010 examination, the examiner opined that the Veteran's claims file had been reviewed and that it showed visual acuity to be 20/20 in both eyes in May 1952 after the purported incident and no note of the purported incident was found in the Veteran's claims file.  The examiner noted that the next eye examination was in January 1995, where the Veteran was diagnosed with a macular hole in the right eye with 20/400 vision.  The examiner opined that a macular hole and scar with significant reduced vision in the right eye was not caused by a concussive blast in 1951 as a year after the incident the Veteran's vision was 20/20 in the right eye.  The examiner further reasoned that, while blunt trauma can cause a macular hole in some individuals, it could cause immediate decrease in vision.

In a second addendum opinion dated in June 2010, the VA examiner opined that while it was very possible for a concussive blast to cause a macular hole, there was no way to prove that the Veteran's macular hole was suffered in-service based on the records available.  The examiner further reasoned that there was no documentation which showed the date in which the Veteran's vision was decreased, that his service treatment records showed vision of 20/20 bilaterally in May 1952 and that the next documentation of vision in January 1995 showed reduced vision in the right eye likely secondary to a macular hole.

During the June 2013 Board hearing, the Veteran testified that he injured his right eye on June 6, 1951 when a five-inch gun malfunctioned during live fire exercises.  His vision was the same now as it was the day of the explosion.  He further argued that his discharge examination was a "rubber stamp."

Lay statements from the Veteran's friends were submitted in June 2013.  In a statement dated in October 2010, R.G. recalled that the Veteran complained of trouble in his right eye after finishing live gunnery exercises at Vieques Island and that he had sought treatment at the Base Hospital in June 1951 but the facility was busy due to a unrelated incident involving an aviation gas pill and he had left without treatment.  A second letter dated in July 2003 from J. H. described an unrelated incident in which in felt that a corpsman did not provide him with adequate treatment.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right eye disorder, to include a macular scar.  While the evidence of record shows that the Veteran has current diagnoses of a right eye disorder, to include a macular scar, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's macular scar was less likely than not related to service as blunt trauma (such as a concussive blast) would cause an immediate decrease in vision and that the Veteran's visual acuity was shown to be 20/20 in both eyes both before and after the purported incident.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.  

The Board notes that the Veteran and his friend have contended that his current right eye macular scar is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).


In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right eye disorder, to include a macular scar, and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service." Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain. See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe the current manifestations of his right eye disorder and both the Veteran and his friend are competent to describe his in-service eye complaints and/or eye injury, the Board accords such statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of a right eye disorder, to include a macular scar, requires the administration and interpretation of eye testing.  There is no indication that the Veteran or his friend possesses the requisite medical knowledge to perform eye testing or interpret their results.  Moreover, as will be discussed below, the Board finds the Veteran's statements regarding the onset of his right eye disorder to be not credible. 

Furthermore, the Veteran and his friend have offered only conclusory statements regarding the relationship between his in-service complaints of vision problems and his right eye macular scar.   In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service symptoms as well as the current nature of his right eye macular scar. Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that the Veteran had experienced right eye vision difficulties during service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regard, the Veteran has alleged that he has suffered from right eye macular scarring since service and that his vision was the same now as it was the day of the injury.  However, he reported the recent onset of right eye vision problems while aiming at a groundhog and that all of his right eye acute vision was gone in September 1993.  Such statements were made for the purposes of treatment, many years before the filing of the instant claim, and are highly probative.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board also notes the Veteran's reports in the June 2013 VA treatment note that he had retired from his career as welder in 1982 due to the loss of vision in his right eye, again suggesting the post-service onset of the condition.  A February 2012 VA treatment note indicated that the Veteran had no vision in his right eye since 1954, likewise suggesting a post-service onset of the condition.
  
Moreover, while the Veteran has attributed his right eye injury to a 1951 concussive blast, he wrote in a December 2009 statement that he injured his right eye when a hot shell hit it in 1952.  In addition, while the Veteran has asserted that he did not receive an eye examination at service discharge or after the June 1951 incident, service treatment records document eye examinations in October 1951, November 1951 and February 1952.  The Board notes that, while the Veteran's friend, R. G., reported that the Veteran was unable to receive treatment for his right eye injury in June 1951 due to an unrelated aviation gas spill incident that had caused multiple casualties, the Veteran indicated in a January 2012 substantive appeal that he did receive such treatment, namely eye drops.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his current right eye disorder, to include a macular scar, was due to an in-service injury are inconsistent with the contemporaneous evidence and, therefore, are not credible.  Consequently, the Board assigns no probative weight to such statements. 

Therefore, the Board finds that right eye disorder, to include a macular scar, is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's reported exposure to a concussive blast.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.   However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right eye disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right eye disorder, to include a macular scar, is denied.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


